DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the first separator and the second separator are formed using a single separator”, which the originally filed specification lack sufficient support for such that the separator is formed using one, or a single, separator. This rejection applies to claims 2-8 due to their claim dependency on claim 1. Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “wherein the first separator and the second separator are formed using a single separator in a continuous manner”. This limitation has been determined to have indefinite meaning because of the dual meaning that the examiner can read upon. The limitation may mean that the combination of the first separator and the second separator form a single separator such that the separator is a continuous one, or the limitation may mean that each of the first separator and the separator is a single, and therefore a separate, separator that are each continuous in their own manner. 
Due to this indefinite meaning, this Office Action is open to any of these two meanings. If applicant intends for the former meaning, the examiner suggests amending claim 1 to recite “wherein the first separator and the second separator form a continuous separator”, or a limitation similar to this suggestion.
This rejection also applies to claims 2-8 due to their dependency upon claim 1. Appropriate correction is required for the withdrawal of this rejection.
Claim 5 recites the limitation “the second stack”. Claim 5 depends on claim 2, which depends on claim 1 where “a pair of second stacks” is recited. There is indefiniteness in which of the pair of second stacks that claim 5 is referring to when the second stack is recited. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2014/0050958 A1). Hereinafter referred to as Kwon.
Regarding claim 1, Kwon discloses a stack type jelly roll (1 Fig. 10, “stack structures of electrode assemblies” [0067]) for a secondary battery (“battery cell 100” [0110], which “includes… an electrode assembly” [0110]), comprising:
a first stack formed at a predetermined region from a center to an outer side (“jelly-roll type electrode stack 73” [0092], 73 Fig. 20 where electrode stack 73 is disposed from a center to an outer side of the electrode assembly 10) and including a 1-1-th electrode which is any one of a cathode and an anode (“negative electrode 20” [0090], 20 Fig. 10), a 2-1-th electrode which is the other of the cathode and the anode (“positive electrode 30” [0090], 30 Fig. 10), and a first separator having a winding form (“separating film 40” [0090], 40 in electrode stack 73 in Fig. 10); and
a pair of second stacks (“Z-folded type unit cell 71” [0092], pair of 71 in Fig. 10) formed at a predetermined region from one side and an opposite side of the first stack to an outer side, respectively (Fig. 10 shows the formation of Z-folded type unit cells being in outer ends of electrode stack 73 disposed at the center) and including a 1-2-th electrode which is any one of a cathode and an anode (“negative electrode 20” [0090], 20 Fig. 10), a 2-2-th electrode which is the other of the cathode and the anode (“positive electrode 30” [0090], 30 Fig. 10), and a second separator extending outward from one end and an opposite end of the first separator (“separating film 40” [0090], 40 Fig. 10 that connects with the outer ends of electrode stack 73, which is located at the bottom and top end of electrode stack 73) and having a form folded in a Z shape, respectively (“Z-folded” [0092]), and
wherein the first separator and the second separator are formed using a single separator in a continuous manner (“an electrode assembly having a stepped portion may be manufactured by forming a Z-folded type electrode stack and continuously forming a jelly-roll type electrode stack or a stacked and folded type electrode stack by using a single sheet of separating film” [0084]. Additionally, “the electrode assembly 1 may be formed using sheets of separating film 40 connected in series” [0089]).
Regarding claim 2, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 1 above, and further comprising a third stack formed from an outermost side of either one of the second stacks to an outermost side of the stack type jelly roll (“stacked and folded type (winding type) electrode stack 72” [0089], 72 Fig. 9 where electrode stack 72 winds from the lower layer of separating film 40 in electrode stack 71, corresponding to an outermost side of a second stack, and extends in a winding form in a general direction toward the jelly roll electrode stack 73) and including a 1-3-th electrode which is any one of a cathode and an anode (“positive electrode 30” [0090], 30 Fig. 9 ), a 2-3-th electrode which is the other of the cathode and the anode (“negative electrode 20” [0090], 20 Fig. 9), and a third separator surrounding the outermost side of the second stack (Fig. 9 – the top layer of separating film 40 in electrode stack 72 fully covers the lower layer of the separating film 40 of the electrode stack 71) in a winding form (“separating film 40” [0090], 40 Fig. 9 that connects with Z-folded electrode stack 71 and winds inward toward a center).
Regarding claim 3, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 1 above, and wherein the first stack is configured by performing winding (“A jelly-roll type electrode assembly may be formed by… spirally winding the separating film” [0010]) based on a 1-1-th electrode disposed at a center of the first separator (Fig. 10 where negative electrode 20 within electrode stack 73 is disposed at the stack’s center) in a state where a plurality of 1-1-th electrodes are disposed on one side of an upper surface of the first separator (see copy of Fig. 10 below and location of negative electrode 20 with respect to the Separator film) so as to be spaced apart from each other by a predetermined distance (Fig. 10 indicates that the predetermined distance is the thickness of the negative electrode 20) and a plurality of 2-1-th electrodes are disposed on the other side of a lower surface of the first separator (see copy of Fig. 10 below and location of positive electrode 30 with respect to the Separator film) so as to be spaced apart from each other by a predetermined distance (Fig. 10 indicates that the predetermined distance is the thickness of the positive electrode 30).

    PNG
    media_image1.png
    681
    928
    media_image1.png
    Greyscale

Regarding claim 4, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 1 above, and wherein the first stack is configured by once or more performing a process of winding the first separator (“A jelly-roll type electrode assembly may be formed by… spirally winding the separating film” [0010]) in a state where the 1-1-th electrode is disposed on an upper surface of the first separator (see copy of Fig. 10 above and location of negative electrode 20 with respect to the Separator film) and the 2-1-th electrode is disposed on a lower surface of the first separator (see copy of Fig. 10 above and location of positive electrode 30 with respect to the Separator film).
Regarding claim 6, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 2 above, wherein the third stack is configured by performing winding based on a 1-3-th electrode disposed at a center of the third separator (location of “Separator film” in copy of Fig. 9 below) in a state where a plurality of 1-3-th electrodes are disposed on one side of an upper surface of the third separator (see copy of Fig. 9 below where positive electrode 30 is on the upper surface of the Separator film) so as to be spaced apart from each other by a predetermined distance (Fig. 9 indicates that the predetermined distance is the thickness of the positive electrode 30) and a plurality of 2-3-th electrodes are disposed on the other side of a lower surface of the third separator (see copy of Fig. 9 below where negative electrode 20 is on the lower surface of the Separator film)  so as to be spaced apart from each other by a predetermined distance (Fig. 9 indicates that the predetermined distance is the thickness of the negative electrode 20), and 
the 2-3-th electrode is disposed at an outermost side of the third stack (see copy of Fig. 9 below where a negative electrode 20 is disposed on top of an outermost side of the separator film 40).

    PNG
    media_image2.png
    606
    932
    media_image2.png
    Greyscale


Regarding claim 7, Kwon discloses a battery cell (“battery cell 100” [0110]) including the stack type jelly roll for a secondary battery of claim 1 (“includes… an electrode assembly” [0110]).
Regarding claim 8, Kwon discloses a battery pack (“battery pack” [0116]) including the stack type jelly roll for a secondary battery of claim 1 (“battery cell may be used individually, or two or more such battery cells may be included” [0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0050958 A1) as applied to claim 2 above, and further in view of Kwon et al (US 2014/0342215 A1). Hereinafter referred to as Kwon ‘2215.
Regarding claim 5, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 2 above, but does not disclose wherein a thickness of the second stack in a stack direction is larger than or equal to the sum of thicknesses of the first stack and the third stack in the stack direction.
However, Kwon ‘2215 discloses a stack type jelly roll for a secondary battery (“electrode assembly” [0004]) comprising a first stack including a 1-1-th electrode which is any one of a cathode or an anode, a 2-1-th electrode which is the other of the 1-1-th electrode, and a first separator having a winding form (“jelly-roll type electrode assembly is prepared by winding the long sheet type cathode and the long sheet type anode in a dense state such that the jelly-roll type electrode assembly has a circular or oval structure” [0007]), a second stack including a 1-2-th electrode which is any one of a cathode or an anode, a 2-2-th electrode which is the other of the 1-2-th electrode, and a second separator having a Z shape folded form (“stacked/folded type electrode assembly is configured to have a structure in which pluralities of cathodes and anodes having a predetermined size are stacked in a state in which separators are disposed respectively between the cathodes and the anodes to as to constitute a bi-cell or full-cell and then… is folded” [0009]), and a third stack including a 1-3-th electrode which is any one of a cathode or an anode, a 2-3-th electrode which is the other of the 1-3-th electrode, and a third separator having a winding form (“jelly-roll type electrode assembly is prepared by winding the long sheet type cathode and the long sheet type anode in a dense state such that the jelly-roll type electrode assembly has a circular or oval structure” [0007]). Kwon ‘2215 teaches wherein a thickness of the second stack in a stack direction is larger than or equal to the sum of the thickness of the first stack and the third stack in the stack direction (“As the number of stacked electrode plates is increased, the thickness of a bi-cell is increased” [0012] in comparison to the jelly-roll or wound type), which results in an increased capacity of the electrode assembly in proportion to the increase in number of unit cells which are folded and an improvement in energy density ([0020]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the thickness of the second stack in a stack direction of Kwon, in view of ‘2215, by increasing the number of unit cells which are folded in the Z shape such that the thickness is larger than or equal to the sum of the thickness of the first stack and the third stack in the stack direction in order to achieve a stack type jelly roll for a secondary battery with increased capacity and improved energy density.


Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that it is not possible for the pair of Z-folding stacks of Kwon to connect to both sides of the jelly roll stack by using a single separator.
In response to this argument, the examiner disagrees with applicant because Kwon discloses that “the electrode assembly 1 may be formed using sheets of separating film 40 connected in series” in which a connection of the sheets of separating film forms a single separator.

Applicant appears to argue that Kwon does not disclose that the electrodes of the second stack are not exposed to the outside such that structural stability is improved, and that the separator of the third stack is wound to surround the electrodes of the second stack such that the process of aligning the electrodes of the second stack is improved because Kwon only discloses a sequentially combined electrode stack of a Z-folding stack and a jelly roll stack on outward sides of another jelly roll stack.
In response to this argument, the examiner acknowledges that claim 2 does not recite any limitations that requires the third separator of the third stack to surround the electrode of the second stack to achieve the aforementioned effects. Claim 2 simply requires that the third separator surrounds an outermost side of the second stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721